Citation Nr: 0938182	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  05-30 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for spinal cord damage with 
partial loss of use of legs and balance difficulty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1952 to April 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Chicago, Illinois, VA Regional Office (RO).

This case has previously come before the Board.  In June 
2008, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  As 
noted in the June 2008 remand, in the September 2004 notice 
of disagreement, the appellant indicated that he is seeking 
to reopen a claim of entitlement to service connection for 
arthritis and degeneration of the spine and the issue has 
been referred to the AOJ.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

As noted in the Board's June 2008 remand, the appellant 
asserts that he has spinal cord damage as a result of having 
fallen off of a cliff during service in Germany, and 
maintains that the following morning he went on sick call and 
that service personnel records, not associated with the 
claims file, would aid in substantiating the claim, to 
include showing that he was placed on light duty during the 
relevant time period.  

In a July 2008 Personnel Information Exchange System (PIES) 
request, the AOJ requested service treatment records, SGOs 
(surgeon general office) and/or sick/morning reports 
pertaining to the appellant.  In an August 2008 letter, the 
National Personnel Records Center (NPRC) reported that the 
separation document was the only record available, and in a 
November 2008 letter, it was stated that, except for the 
separation record, the appellant's service records regarding 
his period of active duty were unavailable, and thought to 
have been destroyed in a fire in the early 1970's.  Alternate 
sources were noted to be available for purposes of 
reconstructing service data.  

In that regard, in a December 2008 NA Form 13055, the 
appellant noted the in-service fall occurred in 1953.  In 
addition, a hand-written notation attached to a January 2009 
letter from the appellant reiterating the circumstances 
around the fall, notes, "Two attempts on 13055 - not enough 
info to proceed."  

In addition, an April 2009 AMC Memorandum states, in 
pertinent part, the following:

The verification for service was sent for 
a full year and requirements to NPRC is in 
90-day periods.  Also, I do not see any 
indication that no records were obtainable 
from NPRC.  Also, I do not see where any 
verification was done from his buddy 
statements to verify or any other effort 
to assist this veteran.  

The Board notes that the year of the alleged in-service fall 
has been variously reported.  For example, in a March 1985 VA 
treatment record, the in-service fall was noted to have 
occurred in 1954, while the December 2008 NA Form 13055 notes 
the fall occurred in 1953.  In the September 2009 Informal 
Hearing Presentation, the appellant's representative noted 
that the alleged in-service fall occurred in February 1954 or 
March 1954, and referenced the U.S. Army and Joint Services 
Records Research Center (JSRRC) for purposes of verification.  

VA has a heightened duty to assist the appellant in 
developing his claim since the records have been lost or 
destroyed by fire.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  VA's Adjudication Procedure Manual, M21-1, includes 
special provisions (at paragraph 4.06) for handling "Fire-
Related Cases."  The Manual instructs VA personnel as to 
procedures and alternatives when records needed to resolve a 
claim cannot be secured from the service department.  VA is 
directed to assist the appellant in obtaining sufficient 
evidence from alternative or collateral sources.  Paragraph 
4.07 suggests various types of evidence which may be 
considered in lieu of missing service treatment records.  
Other guidelines are set forth as to alternative records that 
may be available through archives.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AOJ should request all service 
records from alternate sources, as 
appropriate, and particularly, any 
records, dated in February 1954 or March 
1954, reflecting light duty.  Any 
information obtained is to be associated 
with the appellant's claims folder.  All 
efforts in this regard, to include any 
requests, as well as any responses to the 
request, should be documented in the 
claims file.  

2.  If any service records are associated 
with the claims file and contain pertinent 
findings, to include notation of light 
duty or documenting a report to sick call 
during the relevant time period, the 
appellant should be scheduled for a VA 
examination.  The claims file should be 
made available for review and the 
examiner's attention should be directed to 
this remand, as well as the Board's June 
2008 remand.  The AOJ should request that 
the examiner express an opinion in terms 
of whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified spinal cord disorder 
with partial loss of use of the legs and 
balance difficulties is related to service

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.  

3.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

